Opinion issued May 16, 2013.




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-13-00221-CV
                           ———————————
                   IN RE THE CADLE COMPANY, Relator



            Original Proceeding on Petition for Writ of Mandamus



                         MEMORANDUM OPINION

      Relator, The Cadle Company, petitioned this court for mandamus relief

concerning the trial court’s March 5, 2013 order striking the relator’s petition in

intervention.1 Since filing their petition, the parties to the underlying suit have

reached a resolution of the issue, and the relator moves the Court to dismiss the


1
      The underlying case is No. 406,816-401, in The Estate of Ruth Sellers
      Coursey, Deceased, No. 406,816, In the Probate Court No. 2 of Harris
      County, Texas, The Honorable Mike Wood, presiding.
petition on that basis. The motion is granted, all stays are lifted, and the petition is

dismissed.

                                 PER CURIAM



Panel consists of Justices Jennings, Bland, and Massengale.




                                           2